Citation Nr: 1104443	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-47 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a pulmonary disability, to 
include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1954 to April 
1962 in the United States Navy.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Evidence on file reveals that the Veteran completed the 
Minesweeping Electrician Mates course for Mine Warfare for the 
United States Navy during service.  According to a May 2002 
Asbestos Claims Memorandum, an electrician's mate was probable 
exposed to asbestos in service.  

On evaluation of the respiratory system during VA evaluation in 
September 1962, which is five months after service discharge, it 
was reported that there was a slight diminution of breath sounds 
throughout, with the possibility of early emphysema; 
X-rays of the chest were negative.  The Veteran underwent a right 
upper lobectomy in May 1992, which showed a dense pulmonary scar 
with lymphocytic infiltrate and anthracosilicosis consistent with 
pulmonary hyalinized granuloma; there was also a rare structure 
resembling an asbestos body.

Emphysema was diagnosed on VA evaluation in June 2009, and the 
examiner concluded that it was less likely as not that the 
Veteran's emphysema is causally related to asbestos exposure.  
Initial comments in the report include that the Veteran's lung 
was removed secondary to silica and asbestos exposure.  According 
to this report, the Veteran had a combination of chronic 
obstructive pulmonary disease (COPD) and restrictive lung disease 
with most likely 50 percent due to COPD with a long history of 
smoking and 50 percent from restrictive lung disease secondary to 
the partial lobectomy.  The previous biopsy was noted to show 
that silica exposure was the main cause of the Veteran's 
restrictive lung disease and not asbestos exposure.

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), 
Part VI, 7.21.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993). 

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) provides 
that inhalation of asbestos fibers can produce fibrosis and 
tumor, most commonly interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural effusion 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated with 
asbestos exposure.  Thus persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, para 
7.21(a).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Furthermore, it was revealed 
that many of these shipyard workers had only recently come to 
medical attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 
04-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).

Although the June 2009 VA opinion is against the claim, the 
opinion is inadequate because it does not discuss the September 
1962 findings or the May 1992 notation of a rare structure 
resembling an asbestos body.  Moreover, the notation that silica 
exposure was the "main" cause of the Veteran's restrictive lung 
disease indicates that there may be additional causes.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2010), examinations will be requested whenever 
VA determines, as in this case, that there is a need to verify 
the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for respiratory disability 
since June 2009, which is the date of the 
most recent medical evidence on file.  
After securing the necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above development has been 
completed, the AMC/RO must arrange for the 
VA health care provider who examined the 
Veteran and provided an opinion in June 
2009 to again review the claims file and 
provide an opinion on whether the Veteran 
has a pulmonary disability as a result of 
service, to include exposure to asbestos.  
If the reviewer who provided the opinion 
in June 2009 is unavailable, the AMC/RO 
must obtain the requested opinion from 
another qualified health care provider 
after review of the claims file.  The 
following considerations will govern the 
opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the reviewer for 
review in conjunction with the 
opinion, and the reviewer must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
file, the reviewer must provide 
an opinion on whether the 
Veteran's pulmonary disability 
was caused or aggravated by 
service, to include exposure to 
asbestos.  The reviewer will 
discuss the significance of the 
findings noted above on VA 
evaluation in September 1962 and 
on private medical reports for 
May 1992.  The reviewer will 
also address whether exposure to 
asbestos is one of the causes of 
the Veteran's current pulmonary 
disability.

c. In all conclusions, the 
reviewer must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  If it is 
determined that a current examination is 
needed in order to provide the requested 
opinion, an examiner will be conducted and 
the Veteran must be notified prior to the 
examination of the consequences for 
failure to appear at the scheduled 
examination.  The report prepared must be 
typed.

3.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

4.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for service 
connection for a pulmonary disability, to 
include as due to exposure to asbestos.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



